Williams, J.
(dissenting)—It is apparent that the "Limits of Liability" provision of both policies is drawn pursuant *405to subsection (5) of RCW 48.22.030, which provides:
(5) The limit of liability under the policy coverage may be defined as the maximum limits of liability for all damages resulting from any one accident regardless of the number of covered persons, claims made, or vehicles or premiums shown on the policy, or premiums paid, or vehicles involved in an accident.
This provision limits the total amount to be paid under the. terms of each policy regardless of the number of persons or vehicles involved or premiums paid. It has nothing to do with the limitation of liability on the basis that similar insurance is available to the injured person. Authorization for such a limitation is contained in subsection (6) of the statute, which provides:
(6) The policy may provide that if an injured person has other similar insurance available to him under other policies, the total limits of liability of all coverages shall not exceed the higher of the applicable limits of the respective coverages.
This specifically authorizes a policy provision to prevent stacking.
Those persons afforded underinsured motorist coverage are the named insured, his or her spouse if a resident of the same household, any family member living in the same household and any occupant of the car. The "other similar insurance" provision of the policy does not fully utilize the authority of subsection (6) because it permits all the unnamed insureds, except for the spouse in residence, to stack underinsured motorist coverage. Preventing that person from recovering on more than one policy because of his or her marital status when the other insured persons are not so restricted is a violation of RCW 48.30.300, which provides:
No person or entity engaged in the business of insurance in this state shall refuse to issue any contract of insurance or cancel or decline to renew such contract because of the sex or marital status ... of the insured or prospective insured. The amount of benefits payable, or any term, rate, condition, or type of coverage shall not be *406restricted, modified, excluded, increased or reduced on the basis of the sex or marital status ... of the insured or prospective insured.
The "Other Insurance" provision is narrowly drawn to exclude only a spouse living with the named insured. If the spouse is living elsewhere, he or she joins the other unnamed insureds in having coverage. The spouse in residence being singled out from the other unnamed insureds for limited coverage because he or she is married to the named insured while living in the same household is unlawful discrimination, and the trial court was correct in so holding. That being married and living together is a "marital status" within the purview of the statute against discrimination cannot be gainsaid. This determination is consistent with our recent opinion in Furlong v. Farmers Ins. Co., 44 Wn. App. 458, 721 P.2d 1010, review denied, 107 Wn.2d 1017 (1986), where there was no discrimination as to gender or marital status insofar as the claimant was concerned.
I would affirm the judgment.
Reconsideration denied November 9, 1987.
Review granted by Supreme Court March 1, 1988.